IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00290-CR
 
Jeremy Paul Carrell,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the County Court at Law
Walker County, Texas
Trial Court No. 06-1563
 

MEMORANDUM  Opinion





 
            This appeal was abated because no
brief had been filed for Carrell.  After receiving a reporter’s record which
contained the trial court’s findings from the hearing on abatement, the appeal
was reinstated.
            By letter dated August 26, 2008, the Clerk of this Court warned Carrell that pursuant to Rule 44.3 of the Texas Rules
of Appellate Procedure and our inherent authority, the appeal may be dismissed
for want of prosecution because the trial court found that Carrell had
intentionally delayed the timely disposition of the appeal and recommended that
the appeal be dismissed.  See Tex.
R. App. P. 44.3; Ealy v. State, 222 S.W.3d 744 (Tex. App.—Waco
2007, no pet.); Stavinoha v. State, 82 S.W.3d 690 (Tex. App.—Waco 2002,
no pet.).  The Clerk further warned Carrell that the Court would dismiss the
appeal unless, within 21 days from the date of the letter, a response was filed
showing grounds why the appeal should not be dismissed as the trial court
recommended.  More than 21 days have passed and no response has been filed.
            Accordingly, this appeal is dismissed,
under our inherent authority, for want of prosecution.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed October 8, 2008
Do
not publish 
[CR25]